DETAILED ACTION
This action is a response to an application filed on 1/25/22 in which claims 7-12 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinan et al. (Pub. No.: 2016/0295576), herein Dinan and Chen et al. (Pub. No.: 2013/0121270), herein Chen.

As to claim 7, Dinan teaches a terminal comprising: 

	a receiver that receives information, which indicates a plurality of uplink control channel (PUCCH) resources used by a plurality of channel state information (CSI) reports, configured by higher layer signaling (Dinan Fig. 4 (407) communication interface (receiving section) and [0162] the eNB may transmit to a UE one or more RRC messages comprising configuration parameters of a plurality of cells. The one or more messages may comprise information about configuration of a plurality of PUCCH groups [0170] Example FIG. 14 shows example PUCCH resource configuration and CSI transmission in some example embodiments. PUCCH1 resources of a first cell comprises one or more RB(s). CSI-A, CSI-B, CSI-C, and CSI-D reports of one or more cells are transmitted in a first subframe. Multiple CSIs may be transmitted in a subframe)

	a processor that determines a single PUCCH resource, from the plurality of PUCCH resources, to be used for the plurality of CSI reports based on capacities of the plurality of PUCCH resources (Dinan Fig. 4 (408) processor (control section) and [0176] If there are more than one CSI reports in the subframe, and if the UE is configured with a single PUCCH resource according to higher layer RRC configuration parameter, the PUCCH resource may be used for transmission of the CSI report(s), as shown in PUCCH1 of FIG. 14. If there are more than one CSI reports in the subframe, and if the UE is configured with two PUCCH resources according to higher layer RRC configuration, the UE may select one of the two PUCCH resources and transmit the CSI reports on the selected PUCCH resources. In an example implementation, if CSI reports can be transmitted on PUCCH resource with smaller number RBs, the PUCCH resource with smaller number RBs may be used for transmission of the CSI report(s), otherwise, the PUCCH resource with larger number of RBs (based on capacities) may be used for transmission of the CSI report(s))

	Dinan does not teach
	wherein the capacity is determined based on code rates of each of the plurality of PUCCH resources

	However Chen does teach
	wherein the capacity is determined based on code rates of each of the plurality of PUCCH resources (Chen [0068] capacity of PUCCH format 4 dependent on code rate)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Dinan with Chen, because Chen teaches us [0076] Different PUCCH formats may also be selected based on other criteria such as whether there is ACK/NACK to send, the capacities of different PUCCH formats, the number of CCs for which to send CSI and/or ACK/NACK, some other criteria, or a combination thereof. In one design, PUCCH format 2/2a/2b may be selected to send only ACK/NACK, and PUCCH format 3 (or PUCCH format 4) may be selected to send only CSI or both CSI and ACK/NACK.
	As to claim 10, Dinan teaches a radio communication method for a terminal, comprising: 
	receiving information, which indicates a plurality of uplink control channel (PUCCH) resources used by a plurality of channel state information (CSI) reports, configured by higher layer signaling (Dinan [0162] the eNB may transmit to a UE one or more RRC messages comprising configuration parameters of a plurality of cells. The one or more messages may comprise information about configuration of a plurality of PUCCH groups [0170] Example FIG. 14 shows example PUCCH resource configuration and CSI transmission in some example embodiments. PUCCH1 resources of a first cell comprises one or more RB(s). CSI-A, CSI-B, CSI-C, and CSI-D reports of one or more cells are transmitted in a first subframe. Multiple CSIs may be transmitted in a subframe)
 and 
	determining a single PUCCH resource, from the plurality of PUCCH resources, to be used for the plurality of CSI reports based on capacities of the plurality of PUCCH resources (Dinan [0176] If there are more than one CSI reports in the subframe, and if the UE is configured with a single PUCCH resource according to higher layer RRC configuration parameter, the PUCCH resource may be used for transmission of the CSI report(s), as shown in PUCCH1 of FIG. 14. If there are more than one CSI reports in the subframe, and if the UE is configured with two PUCCH resources according to higher layer RRC configuration, the UE may select one of the two PUCCH resources and transmit the CSI reports on the selected PUCCH resources. In an example implementation, if CSI reports can be transmitted on PUCCH resource with smaller number RBs, the PUCCH resource with smaller number RBs may be used for transmission of the CSI report(s), otherwise, the PUCCH resource with larger number of RBs (based on capacities) may be used for transmission of the CSI report(s))
  Dinan does not teach
	wherein the capacity is determined based on code rates of each of the plurality of PUCCH resources

	However Chen does teach
	wherein the capacity is determined based on code rates of each of the plurality of PUCCH resources (Chen [0068] capacity of PUCCH format 4 dependent on code rate)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Dinan with Chen for the same reasons stated in claim 7.
	As to claim 11, Dinan teaches a base station comprising: 
	a transmitter that transmits information, to a terminal, which indicates a plurality of uplink control channel (PUCCH) resources used by a plurality of channel state information (CSI) reports, by higher layer signaling (Dinan Fig. 4 (401) base station (402) communication interface and [0162] the eNB may transmit to a UE one or more RRC messages comprising configuration parameters of a plurality of cells. The one or more messages may comprise information about configuration of a plurality of PUCCH groups [0170] Example FIG. 14 shows example PUCCH resource configuration and CSI transmission in some example embodiments. PUCCH1 resources of a first cell comprises one or more RB(s). CSI-A, CSI-B, CSI-C, and CSI-D reports of one or more cells are transmitted in a first subframe. Multiple CSIs may be transmitted in a subframe); and
	 a processor that controls to determine, in the terminal, a single PUCCH resource, from the plurality of PUCCH resources, to be used for the plurality of CSI reports based on capacities of the plurality of PUCCH resources (Dinan Fig. 4 (403) processor [0176] If there are more than one CSI reports in the subframe, and if the UE is configured with a single PUCCH resource according to higher layer RRC configuration parameter, the PUCCH resource may be used for transmission of the CSI report(s), as shown in PUCCH1 of FIG. 14. If there are more than one CSI reports in the subframe, and if the UE is configured with two PUCCH resources according to higher layer RRC configuration, the UE may select one of the two PUCCH resources and transmit the CSI reports on the selected PUCCH resources. In an example implementation, if CSI reports can be transmitted on PUCCH resource with smaller number RBs, the PUCCH resource with smaller number RBs may be used for transmission of the CSI report(s), otherwise, the PUCCH resource with larger number of RBs (based on capacities) may be used for transmission of the CSI report(s))).  
	Dinan does not teach
	wherein the capacity is determined based on code rates of each of the plurality of PUCCH resources

	However Chen does teach
	wherein the capacity is determined based on code rates of each of the plurality of PUCCH resources (Chen [0068] capacity of PUCCH format 4 dependent on code rate)
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Dinan with Chen for the same reasons stated in claim 7.

	
	As to claim 12, Dinan teaches a system comprising a base station and a terminal, wherein: 
	the base station comprises:
	 a transmitter that transmits information, to the terminal, which indicates a plurality of uplink control channel (PUCCH) resources used by a plurality of channel state information (CSI) reports, by higher layer signaling (Dinan Fig. 4 (401) base station (402) communication interface and [0162] the eNB may transmit to a UE one or more RRC messages comprising configuration parameters of a plurality of cells. The one or more messages may comprise information about configuration of a plurality of PUCCH groups [0170] Example FIG. 14 shows example PUCCH resource configuration and CSI transmission in some example embodiments. PUCCH1 resources of a first cell comprises one or more RB(s). CSI-A, CSI-B, CSI-C, and CSI-D reports of one or more cells are transmitted in a first subframe. Multiple CSIs may be transmitted in a subframe and 
the terminal comprises: 
	a reciever that receives the information (Dinan Fig. 4 (407) communication interface (receiving section) and [0162] the eNB may transmit to a UE one or more RRC messages comprising configuration parameters of a plurality of cells. The one or more messages may comprise information about configuration of a plurality of PUCCH groups [0170] Example FIG. 14 shows example PUCCH resource configuration and CSI transmission in some example embodiments. PUCCH1 resources of a first cell comprises one or more RB(s). CSI-A, CSI-B, CSI-C, and CSI-D reports of one or more cells are transmitted in a first subframe. Multiple CSIs may be transmitted in a subframe); and
(Dinan Fig. 4 (408) processor (control section) and [0176] If there are more than one CSI reports in the subframe, and if the UE is configured with a single PUCCH resource according to higher layer RRC configuration parameter, the PUCCH resource may be used for transmission of the CSI report(s), as shown in PUCCH1 of FIG. 14. If there are more than one CSI reports in the subframe, and if the UE is configured with two PUCCH resources according to higher layer RRC configuration, the UE may select one of the two PUCCH resources and transmit the CSI reports on the selected PUCCH resources. In an example implementation, if CSI reports can be transmitted on PUCCH resource with smaller number RBs, the PUCCH resource with smaller number RBs may be used for transmission of the CSI report(s), otherwise, the PUCCH resource with larger number of RBs (based on capacities) may be used for transmission of the CSI report(s))
Dinan does not teach
	wherein the capacity is determined based on code rates of each of the plurality of PUCCH resources

	However Chen does teach
	wherein the capacity is determined based on code rates of each of the plurality of PUCCH resources (Chen [0068] capacity of PUCCH format 4 dependent on code rate)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Dinan with Chen for the same reasons stated in claim 7.


	As to claim 8, Dinan teaches the terminal according to claim 7, wherein, when the capacity of a first PUCCH resource is larger than the capacity of a second PUCCH resource among the plurality of PUCCH resources and when the second PUCCH resource is capable of transmitting all of the plurality of CSI reports, the processor determines the second PUCCH resource to be the single PUCCH resource to be used for the plurality of CSI reports  and when the second PUCCH resource is not capable of transmission all of the plurality of CSI reports, the processor determines the first PUCCH resource to be the single PUCCH resource to be used for the plurality of CSI reports (Dinan [0176] If there are more than one CSI reports in the subframe, and if the UE is configured with a single PUCCH resource according to higher layer RRC configuration parameter, the PUCCH resource may be used for transmission of the CSI report(s), as shown in PUCCH1 of FIG. 14. If there are more than one CSI reports in the subframe, and if the UE is configured with two PUCCH resources according to higher layer RRC configuration, the UE may select one of the two PUCCH resources and transmit the CSI reports on the selected PUCCH resources. In an example implementation, if CSI reports can be transmitted on PUCCH resource with smaller number RBs, the PUCCH resource with smaller number RBs may be used for transmission of the CSI report(s), otherwise, the PUCCH resource with larger number of RBs may be used for transmission of the CSI report(s))

Response to Arguments
Applicant's arguments with respect to claim(s) 7, 8 and 10-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880. The examiner can normally be reached 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467